655 S.E.2d 712 (2008)
In the Matter of J.J., J.J., J.J., minor children.
No. 15A07.
Supreme Court of North Carolina.
January 25, 2008.
Jill Y. Sanchez, Gastonia, for petitioner-appellee Gaston County Department of Social Services.
Richard E. Jester, Louisburg, for respondent-appellant mother.
PER CURIAM.
As to the constitutional issue addressed by the dissenting opinion in the Court of Appeals, the petition for writ of certiorari was improvidently allowed. As to all other issues, the majority decision of the Court of Appeals is affirmed.
AFFIRMED; CERTIORARI IMPROVIDENTLY ALLOWED IN PART.
Justice HUDSON did not participate in the consideration or decision of this case.